Citation Nr: 1105619	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-14 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for cervical spondylopathy and degenerative changes at 
C3-C4.

2.  Entitlement to a disability rating in excess of 40 percent 
for low back syndrome with herniated nucleus pulposus at L3-L4.

3.  Entitlement to an effective date earlier than July 14, 2004, 
for the grant of service connection for cervical spondylopathy 
and degenerative changes at C3-C4.

4.  Entitlement to service connection for a traumatic brain 
injury.

5.  Entitlement to an initial rating in excess of 10 percent for 
anxiety disorder.

6.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.
 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active military service from March 1978 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A May 2005 rating decision granted service connection for 
cervical spondylopathy and degenerative changes at C3-C4 with a 
30 percent rating effective July 14, 2004; and continued a 20 
percent rating for low back syndrome with herniated nucleus 
pulposus at L3-L4.  In a June 2010 rating decision, the RO 
increased the rating for low back syndrome to 40 percent, 
effective from July 14, 2004.  As that award did not represent a 
complete grant of benefits, the issue remained in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge 
in June 2009.  The transcript of that videoconference hearing is 
of record.

In November 2009, the Veteran filed a claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU) and the Board notes that he is service-connected for 
disabilities other than his cervical and lumbar spine disorders.  
In a letter received in July 2010, the Veteran raised the issue 
of entitlement to service connection for hypertension.  These 
issues have not yet been adjudicated and they are referred to the 
RO for the appropriate consideration.  

The Board further notes that in August 2010, the Veteran raised 
an issue of entitlement to an earlier effective date for 
benefits, to include clear and unmistakable error (CUE), 
regarding the prior denial of any and all benefits.  The RO 
should clarify with the Veteran what he is claiming and then 
adjudicate the CUE claim or claims in the first instance.

The issues of entitlement to service connection for a traumatic 
brain injury and peripheral neuropathy of the lower extremities 
as well as entitlement to a higher initial rating for an anxiety 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Cervical spondylopathy and degenerative changes at C3-C4 
manifests with flexion limited to between 10 and 50 degrees, 
without ankylosis, vertebral fracture, objective neurological 
impairment, or any incapacitating episodes due to IVDS.

2.  Low back syndrome with herniated nucleus pulposus at L3-L4 
manifests with flexion limited between 45 and 50 degrees, without 
ankylosis, vertebral fracture, objective neurological impairment, 
or incapacitating episodes due to IVDS.

3.  Service connection for a neck disorder was denied in rating 
decisions issued in June 1996 and January 1997; the Veteran did 
not timely perfect appeals of these decisions.

4.  A statement received on July 14, 2004 was accepted by the RO 
as an informal claim for service connection for a neck disorder.

5.  The May 2005 rating decision is not final; therefore, it is 
not subject to a CUE determination.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 
percent for cervical spondylopathy and degenerative changes at 
C3-C4 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5235, 5239, 5243 (2010).

2.  The criteria for a disability rating in excess of 40 percent 
for low back syndrome with herniated nucleus pulposus at L3-L4 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, DCs 5237, 
5243 (2010).

3.  The criteria for an effective date earlier than July 14, 
2004, for the grant of service connection for cervical 
spondylopathy and degenerative changes at C3-C4, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The RO provided initial VCAA notice regarding the Veteran's claim 
for an increased rating for the lumbar spine disability by way of 
March 2005 correspondence.  This letter notified the Veteran of 
the evidence necessary to substantiate his claim, VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  The RO 
provided additional VCAA notice in March 2006, which included 
notice of the type of evidence necessary to establish a 
disability rating and an effective date, pursuant to the holding 
in the Dingess decision.  The case was thereafter readjudicated 
by way of a June 2010 supplemental statement of the case.

The issues of a higher rating and earlier effective date for the 
service-connected cervical spine disability arise from the 
Veteran's disagreement with the initial evaluation assigned with 
the grant of service connection.  Courts have held that where the 
underlying claim for service connection has been granted and 
there is disagreement as to downstream questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In consideration of Hartman and Dunlap, 
further VCAA notice is not required.

The information and evidence associated with the claims file 
consists of the Veteran's service treatment records, VA and 
private medical treatment records, and records from the Social 
Security Administration (SSA).  The Veteran was also afforded VA 
examinations in connection with his claims.  He has not indicated 
that there is any outstanding evidence pertinent to his claims 
and the Board is also unaware of any outstanding evidence.  
Therefore, the Board is satisfied that the VA has complied with 
the duty to assist requirements of the VCAA and the implementing 
regulations.  

This case was previously before the Board and remanded for 
additional development in June 2009.  In the remand decision, the 
Board instructed the RO to: 1) issue a statement of the case 
(SOC) on the issue of entitlement to an effective date earlier 
than July 14, 2004 for the grant of service connection for the 
cervical spine disability; 2) obtain VA treatment records dated 
from July 2003; and 3) afford the Veteran with new VA 
examinations for his spine.  An SOC was issued in August 2010.  
The requested VA medical records were obtained and are associated 
with the record and the Veteran was also afforded new VA 
examinations.  After reviewing the examination reports, the Board 
finds that they are adequate as they were based on reviews of the 
medical history and physical examinations which described the 
disabilities in sufficient detail so the evaluations for such 
disabilities will be a fully informed one.  See Robinette v. 
Brown, 8Vet. App. 69 (1995).  Hence, the Board finds that the RO 
substantially complied with the Board's remand instructions.  In 
light of the foregoing, the Board finds that there is no further 
action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the 
Veteran will not be prejudiced by the Board's adjudication of the 
claim.

II. Background

Service treatment records show the Veteran was treated on many 
occasions for complaints of chronic low back pain.  A complaint 
of associated neck pain is also noted.

Private treatment records reflect that the Veteran was involved 
in a motor vehicle accident in March 2004.  Private treatment 
records from April 2004 to August 2004 show that he reported pain 
in his neck and thoracic spine with radiation into his bilateral 
trapezial area, without radicular symptoms.  He also reported low 
back pain with radiation into his buttocks and legs.  
Objectively, ranges of motion in the lumbar and cervical spine 
were reduced, but no specific measurements were reported.  The 
diagnoses throughout this period of treatment included cervico-
thoracolumbar sprain, degenerative joint disease, and 
paravertebral myofascitis.  The clinical impression from an MRI 
of the cervical spine was moderate spondylosis is noted at the 
C3-C4, C4-5, and C5-6 levels.  Posterior broad-based spondylitic 
bulges are noted with uncovertebral joint hypertrophic 
degenerative changes.  Superimposed congenitally short pedicles 
are noted.  There is moderate central canal stenosis noted at the 
C3-4 level with slight ventral cord indentation.  Moderate 
overall central canal stenosis is noted at the C5-6 level.  
Scattered levels of neural foraminal narrowing secondary to 
uncovertebral joint hypertrophic degenerative changes as 
described above.  No focal disk protrusions noted throughout the 
cervical spine.  

The clinical impression from MRI of the lumbar spine was moderate 
disk degeneration noted at the L4-5 level with disk desiccation, 
disk space narrowing, and a circumferential spondylitic bulge.  
Superimposed congenitally short pedicles are identified with mild 
bilateral posterior facet osteoarthropathy.  Moderate to severe 
canal stenosis is noted with bilateral neural foraminal 
narrowing.  There is mild disk degeneration noted at the L3-L4 
level with disk desiccation and a circumferential disk bulge.  
Superimposed congenitally short pedicles are noted with mild 
central canal stenosis.  There is mild bilateral infiltrate 
neuroforaminal narrowing noted.  X-rays of the lumbar spine 
showed no evidence of acute compression fractures.  Disc space 
narrowing and facet osteoarthritis was seen in the lower lumbar 
spine.  Cervical spine X-rays revealed degenerative disc disease 
and endplate changes and significant bilateral bony neural 
foraminal stenosis at C3-4 due to facet and uncovertebral joint 
osteophyte formation.

The Veteran was afforded a VA spine examination in November 2004.  
At this examination, the Veteran reported back pain that radiated 
into his bilateral lower extremities and neck pain that radiated 
into both arms.  He denied use of assistive devices.  He stated 
his pain was normally at a level of 8/10 but flared to 10/10 with 
any activity.  He also reported that he could not exercise.  On 
physical examination, cervical spine range of motion tests 
revealed flexion to 10 degrees; extension to 0 degrees; and 
lateral flexion and lateral rotation to 45 degrees, on each side.  
The Veteran reported pain radiated to the mid-upper arm level 
without numbness or tingling in the hands.  Low back range of 
motion tests revealed forward flexion to 45 degrees; extension to 
30 degrees; lateral flexion and lateral rotation to 30 degrees on 
each side.  He had no further decrease in range of motion after 
exercise.  X-rays showed an arthritic cervical spine with 
evidence of foraminal narrowing.  There also were degenerative 
changes noted throughout the lumbar spine with some mild disk 
space narrowing and end-plate change.  The examiner's impression 
was cervical and lumbar spondylopathy with possible nerve root 
compression in the cervical spine.  The examiner also opined that 
it was more likely than not that the Veteran had had an increase 
in his disability as evidenced by his range of motion changes, 
subjective complaints of pain, and X-ray findings.

VA outpatient treatment records dated from April 2005 to February 
2006 show complaints of chronic severe back and neck pain with 
radiating features treated with a Tens unit, back brace, 
chiropractic medicine, pain medication, heat therapy, physical 
therapy, and marijuana use- all without significant or long-
lasting relief.  A March 2005 VA treatment record shows that 
there was tenderness upon palpation to the Veteran's whole back 
and his neck and back were stiff.  His gait was steady and he 
could ambulate without aids, but he could not heel or toe walk.  
Movement was limited by pain.  The Veteran was given a lumbar 
corset, heating pack, and TENS units for his neck and back pain.  
Another March 2005 ambulatory care treatment record reflects that 
the Veteran presented for treatment complaining of pain along his 
entire vertebral system.  The record indicates that X-rays of the 
cervical-thoracic and lumbar spine did not support any physical 
findings or give any suggestion as to the origin of his pain.  
The distribution of pain reported by the Veteran was noted to be 
'bizarre.'  The record also mentions that when called into the 
examination room from the waiting room, the Veteran initially 
moved slowly from a seated position, slightly bent forward and 
walked slowly; however, his gait then became brisk and normal.  
There was no limitation of motion from the chair to standing to 
the examination table.  Objectively, knee jerks were +1 and ankle 
jerks were +3.  The Veteran was issued a lumbar support orthosis.  
A June 2005 treatment record shows the Veteran reported low back 
pain that waxed and waned.  On physical examination, he had a 
good brisk gait.  His movement from standing to seating was 
unimpaired.  Reflexes were normal.  The clinical assessment was 
chronic recurring back pain.  Upon evaluation in December 2005, 
the Veteran was found to have marked paravertebral muscle spasm 
in the paraspinal muscles, mainly in the neck, with pain into the 
right shoulder more than left.  The pain did not travel into his 
fingers or hands.  A lumbar spine MRI in November 2006 revealed 
mild to moderate stenosis L4-5, otherwise negative MRI.  

VA outpatient treatment records dated up through December 2009 
show continued complaints of chronic back and neck pain with 
treatment that consisted of medication and physical therapy.  An 
October 2007 treatment note shows the Veteran's gait and posture 
were normal and his movements were brisk and uninhibited.  Over 
each nuchal ridge, the Veteran reported feeling electric shock-
like pains from his neck to the back of his head.  The Veteran 
was seen in the emergency room for complaints of severe pain in 
March and April 2009.  The April 2009 note shows that he reported 
shooting pain in his neck, shoulders, arms, and legs with no 
relief.  On physical examination, the range of motion in the neck 
was noted to be fairly normal.  Strength and sensation were also 
normal in the extremities.  The clinical impression was chronic 
pain and the Veteran was discharged to home.  An October 2009 
treatment record shows the Veteran presented with signs and 
symptoms consistent with degenerative changes in his cervical 
spine and poor postural habits.  The examining clinician 
indicated that his complaints of pain and dysfunction appeared to 
be inconsistent with his observed actions, as he complained of 
pain at a level of 8.5/10 which increased with any movement, but 
was observed looking around the room and at the physician without 
any outward indications of pain until he was formally asked to 
move his head.  The Veteran indicated that he was unable to keep 
a job due to pain.

The Veteran was referred for a chiropractic consultation in 
December 2009 due to a clinical history of service-connected neck 
and back pain with facial gesticulations and reported pain in 
excess of the physical findings and MRI.  The referring note also 
indicated that the neurology-neuro clinic independently felt that 
the Veteran's continuing complaints and lack of response [to 
treatment] were directed towards increasing his level of [VA] 
compensation.  In addition, an MRI from February 2009 showed 
modest multi-level degenerative changes; mild to moderate central 
spinal canal stenosis and no protrusion or extrusion.  Scoliosis 
was also noted.  Cervical spine X-rays revealed mild multi-level 
degenerative changes most prominent at C3-C4.  On evaluation by 
the chiropractic clinic, the Veteran reported pain shot from his 
low back to his ankle, to the feet, to both legs and ankles; 
pulsating electric currents in all different places; and that he 
got a stabbing pain in the mid-back several times a year that was 
eased with rest.  His primary complaint of pain was in the 
cervical spine region with excruciating pain radiating up the 
back of his neck to his ear drums, eye sockets, and the top of 
his head.  On physical examination, the Veteran reported point 
tenderness throughout every area of the cervical, shoulder, and 
back region.  He also reported pain on every spot palpated by the 
physician.  His range of motion was to 50 degrees in both the 
cervical and lumbar spine, with pain in all directions.  Reflexes 
were +2 in the bilateral upper and lower extremities.  Straight 
leg raise was positive bilaterally.  The Veteran reported 
radiation throughout the body, tingling into the feet, legs, arms 
and hands, and head.  There was no loss of bowel or bladder 
control.

The Veteran was afforded a VA cervical spine examination in 
December 2009.  He reported that since his last VA examination 
his neck pain and stiffness had increased significantly.  He 
stated that there was no specific trigger for the flare-ups of 
pain.  He described his cervical spine pain as sharp and stabbing 
in nature, and severe and constant in severity.  He also reported 
symptoms of pain, spasm, weakness, and stiffness.  The pain 
radiated to his head and mid-back.  Flare-ups occurred every 3-4 
months and were severe and lasted for hours.  The Veteran denied 
any physician-prescribed bed rest within the past 12 months.  He 
also denied having any bowel or bladder dysfunction.  On physical 
examination, head position was normal and no abnormal spinal 
curvatures were noted.  There were no spasms, atrophy, guarding, 
or weakness in the cervical sacrospinals.  Pain with motion and 
tenderness were present.  Detailed motor examination revealed 
strength was 5/5 in the upper extremities and lower extremities.  
Muscle tone was also normal and no atrophy was noted.  Detailed 
sensory examination showed vibration, pinprick sensation, light 
touch and position sense were all normal in the upper 
extremities.  Detailed reflex examination showed reflexes were 
all normal in the upper and lower extremities.  Cervical spine 
range of motion tests showed flexion to 40 degrees with pain 
starting at 35 degrees and ending at 40 degrees; extension to 35 
degrees with pain starting at 30 degrees and ending at 35 
degrees; left lateral flexion to 30 degrees with pain starting at 
25 degrees and ending at 30 degrees; right lateral flexion to 30 
degrees with pain starting at 25 degrees and ending at 30 
degrees; and left and right lateral rotation to 50 degrees with 
pain starting at 40 degrees and ending at 50 degrees.  No 
additional limitations were noted after three repetitions of 
range of motion.  Cervical spine X-rays showed moderate 
degenerative changes most prominent at the C3-4 level.  The 
examiner's diagnosis was cervical spondylopathy and degenerative 
changes, C3-C4.  

On examination of the peripheral nerves, the Veteran contended 
that he had bilateral lower extremity peripheral neuropathy 
secondary to his cervical spine condition.  He stated that he had 
severe pain in both legs from his hips to his ankles.  On 
physical examination, no motor deficits were found.  The sensory 
function report was normal for the bilateral upper and lower 
extremities.  Reflexes were +2 and normal in the bilateral upper 
and lower extremities.  There was no muscle atrophy, abnormal 
muscle tone or bulk, joint dysfunction present.  Gait and balance 
were normal.  The examiner opined that electromyography and nerve 
conduction studies were not needed as there was no clinical 
evidence of peripheral neuropathy in the bilateral lower 
extremities.

The Veteran was afforded another VA spine examination in April 
2010.  He reported neck and low back pain with radiation to many 
different areas including his head, eyes, legs, feet, etc.  He 
described the pain as stabbing, pulsating discomfort which 
occurred frequently and was somewhat unpredictable.  He denied a 
history of bowel or bladder dysfunction and any incapacitating 
episodes of spine disease.  He used no ambulation aids and he 
indicated that he could walk between 1/2 mile and 1 mile.  
Objectively, a detailed motor examination showed motor strength 
against active movement was 5/5 in all areas tested.  Muscle tone 
overall was normal without atrophy.  The examiner indicated that 
the Veteran was limited by pain and lack of effort, not muscle 
weakness.  No nerves were affected.  The sensory function 
examination was entirely normal for the bilateral upper and lower 
extremities.  Peripheral nerves and reflexes were also normal 
with 2+ responses in all areas tested.  There was no muscle 
atrophy, abnormal muscle tone or bulk, or any joint dysfunction.  
The examiner's clinical impression was that there was no 
objective evidence of peripheral neuropathy or cervical or lumbar 
radiculopathy.

Inspection of the spine revealed posture and head position were 
normal and the spine was symmetrical in appearance.  The 
Veteran's gait was stiff and awkward.  No abnormal spinal 
curvatures were noted and there was no ankylosis of the cervical 
or thoracolumbar spine.  Observation of the thoracic sacrospinals 
showed no spasm, atrophy, guarding, or weakness; but, painful 
motion and tenderness were noted.  The localized tenderness was 
not severe enough to cause an abnormal gait or abnormal spinal 
contour.  Cervical spine range of motion tests showed flexion to 
20 degrees with pain at 20 degrees; extension to 10 degrees with 
pain at 10 degrees; and left and right lateral rotation to 30 
degrees on each side with pain at 30 degrees.  The Veteran 
declined to perform lateral flexion motion on either side.  Pain 
was present with all active ranges of motion, but there were no 
additional limitations after three repetitions of range of 
motion.  The thoracolumbar range of motion test revealed lateral 
flexion and lateral rotation on each side to 20 degrees with pain 
at 20 degrees.  The Veteran stated that he could not perform 
flexion or extension movements.  Pain was present following 
repetitive motion, but no additional functional limitation was 
noted.  The examiner noted that the Veteran was very anxious and 
tense about his neck and back symptoms and he continuously 
reported severe pain in nearly every part of his body from his 
head to his feet, both at rest and with even very minor movement 
of nearly any body part.  The Veteran declined to perform 
Lasegues test, right and left lateral cervical flexion, and 
lumbar extension citing his concern of severe pain.  X-rays of 
the cervical spine showed degenerative changes at multiple 
levels, worse at C3-4.  X-rays and MRI of the lumbar spine showed 
multilevel degenerative disc disease with modest spinal stenosis; 
disc bulge without extrusion; 6 lumbar vertebrae with 
lumbarization of L6.  

Records from the SSA show that the Veteran applied for disability 
benefits based on disabling conditions of bulging discs, 
headaches, and neck pain.  He was afforded a physical examination 
in December 2008 in connection with his application.  On 
examination, the Veteran's upper extremities were noted to be 
within normal limits and his pedal pulses were normal.  On review 
of the musculoskeletal system, there was severe pain, spasm, and 
a much-decreased range of motion in the cervical spine.  Hand 
grasp strength was 5/5.  The thoracic spine was within normal 
limits.  There was severe pain and spasm with very limited range 
of motion in the lumbar spine as well.  Pain was present on leg 
lift to 15 degrees bilaterally and the pain radiated down both 
the legs.  There was no weakness noted in the lower extremities 
and lower extremity strength was 5/5.  The Veteran's gait was 
slow and antalgic because of his lumbar pain, but he did not 
require an assistive device.  An SSA disability determination in 
December 2008 denied the Veteran's disability claim based on a 
primary diagnosis of 'back disorder (disc degeneration).' 

III. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim. Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Under the general formula for rating diseases and injuries of the 
spine, effective September 26, 2003, DC 5235 (vertebral fracture 
or dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental instability), 
DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 
5242 (degenerative arthritis of the spine) (see also, DC 5003), 
DC 5243 (IVDS) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating IVDS Based on Incapacitating Episodes):with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine, or forward 
flexion of the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned if there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
assigned if there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, DCs 5235, 5239, 5237.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. Id. 
at Note 1.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. The normal combined range of 
motion of the thoracolumbar spine is 340 degrees.   Normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id. at 
Note 2.

Note (5) indicates that unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. Id. at Note 5.

Under DC 5243, IVDS with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months, a 40 percent rating is warranted.  With 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months, a 60 percent maximum rating is 
warranted.  38 C.F.R. § 4.71a, DC 5243 (2010).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, pertaining to functional impairment.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).  These 
provisions are not for consideration; where, as in this case, the 
Veteran is in receipt of the highest rating based on limitation 
of motion and a higher rating requires ankylosis.

The rating schedule also provides guidance for separately rating 
neurologic impairment.  See Note (1) of the General Rating 
Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a.  

Diagnostic Code 8510 provides ratings for paralysis of the upper 
radicular group of nerves (fifth and sixth cervicals).  
Diagnostic Code 8510 provides that mild incomplete paralysis is 
rated 20 percent disabling on the major side and 20 percent on 
the minor side; moderate incomplete paralysis is rated 40 percent 
disabling on the major side and 30 percent on the minor side; and 
severe incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  Complete paralysis 
of the upper radicular group, with all shoulder and elbow 
movements lost or severely affected, hand and wrist movements not 
affected, is rated 70 percent disabling on the major side and 60 
percent on the minor side.  See 38 C.F.R. § 4.124a, DC 8510.  
Diagnostic Code 8610 provides a rating for neuritis of the upper 
radicular group.  Diagnostic Code 8710 provides a rating for 
neuralgia of the upper radicular group.  

Diagnostic Code 8513 provides ratings for paralysis of all 
radicular groups of nerves.  Diagnostic Code 8513 provides that 
mild incomplete paralysis is rated 20 percent disabling on the 
major side and 20 percent on the minor side; moderate incomplete 
paralysis is rated 40 percent disabling on the major side and 30 
percent on the minor side; and severe incomplete paralysis is 
rated 70 percent disabling on the major side and 60 percent on 
the minor side.  Complete paralysis of all radicular groups is 
rated 90 percent disabling on the major side and 80 percent on 
the minor side.  See 38 C.F.R. § 4.124a, DC 8513.  Diagnostic 
Code 8613 provides a rating for neuritis of all radicular groups 
of nerves.  Diagnostic Code 8713 provides a rating for neuralgia 
of all radicular groups of nerves.  

Ratings for paralysis of the sciatic nerve are set forth at 38 
C.F.R. § 4.124A, DC 8520.  A 10 percent rating is assigned for 
mild incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating is assigned for moderately 
severe incomplete paralysis.  A 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis of the sciatic 
nerve; the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very rarely) 
lost.  See 38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

An initial disability rating in excess of 30 percent for cervical 
spondylopathy and degenerative changes at C3-C4.

Service-connected cervical spondylopathy and degenerative changes 
at C3-C4 is currently rated 30 percent disabling, pursuant to 
38 C.F.R. § 4.71a, DC 5239 and is effective from July 14, 2004.  
The Veteran seeks a higher initial rating.  

After carefully reviewing all of the evidence, the Board finds 
that the criteria for an initial rating in excess of 30 percent 
are not met for the entire period of time covered by this claim.  
Under DC 5239, a 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine or favorable ankylosis of 
the entire thoracolumbar spine.  The Veteran's cervical spine 
motion was limited to 10 degrees at the November 2004 VA 
examination; to 40 degrees with pain from 35 degrees at the 
December 2009 examination; and to 20 degrees with pain from 20 
degrees at the April 2010 examination.  The VA examiners at the 
latter two examinations indicated that ankylosis was not present 
in any region of the spine.  The private treatment records do not 
suggest otherwise.  As there has been no showing of ankylosis in 
the cervical or thoracolumbar spine in this case; a higher rating 
may not be assigned under DC 5239.  Id.  

The Board has considered whether there are any other diagnostic 
codes that may be used to award a higher or separate rating.  A 
40 percent rating under DC 5243 requires a showing of IVDS with 
incapacitating episodes having a total duration of at least four 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 
(2010).  The Board has considered the Veteran's June 2009 
testimony that his neck pains were so devastating that sometimes 
he could not get out of bed for one or two days; however, there 
is no evidence that any physician has prescribed bed rest for a 
period of at least four weeks at any time during the appeal 
period in question.  In fact, the VA examination reports from 
2004, 2009 and 2010 show that the Veteran denied having been 
prescribed bed rest for a period of any duration.  Thus, a higher 
rating may not be assigned under DC 5243.  See 38 C.F.R. § 4.71a, 
DC 5243 (2010).  

Finally, the rating criteria provide for separate ratings for 
neurologic and orthopedic manifestations.  See Note (1) of the 
General Rating Formula of Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a.  The Board has considered the Veteran's June 2009 
testimony and written statements that he has pain which radiates 
from his cervical spine into his bilateral upper extremities and 
his head.  However, the objective medical evidence fails to show 
any clinical evidence of radiculopathy in the upper extremities 
sufficient to warrant a separate compensable rating per DCs 8510 
and 8513.  The VA examination reports in December 2009 and April 
2010 both show that there was 5/5 strength in all of the upper 
extremity muscle groups; sensation was intact throughout; and 
reflexes were normal and symmetrical.  The April 2010 VA examiner 
specifically indicated that there was no clinical evidence of 
peripheral neuropathy or cervical radiculopathy.  The Veteran is 
not competent to diagnose a neurological abnormality associated 
with the cervical spine condition.  Moreover, his statements even 
if they were found competent, credible, and probative, would be 
outweighed by the more probative medical evidence, which is based 
on neurological and other testing.  Accordingly, separate ratings 
for neurological manifestations in the upper extremities are not 
warranted for the entire period of time covered by this claim.  



A disability rating in excess of 40 percent for low back syndrome 
with herniated nucleus pulposus at L3-L4.

A 40 percent disability rating is currently in effect for 
service-connected low back syndrome with herniated nucleus 
pulposus at L3-L4, pursuant to 38 C.F.R. § 4.71a, DC 5243.  The 
Veteran seeks a higher rating.  

Based on the applicable rating criteria and the evidence in this 
case, a rating higher than 40 percent is not warranted for the 
entire period of time covered by this claim.  The next highest 
rating under DC 5243 is 60 percent and requires a showing of IVDS 
with incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 
5243 (2010).  The Board has considered the Veteran's June 2009 
testimony that he is in constant pain.  However, there is no 
evidence that any physician, VA or private, has prescribed bed 
rest for a period of at least six weeks at any time during the 
appeal period in question; thus, a rating higher may not be 
assigned under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 (2010).  
The 2009 and 2010 VA examination reports show that the Veteran 
denied any physician-prescribed bed rest within the past 12 
months.

A higher rating of 50 percent under DC 5237 requires unfavorable 
ankylosis of the entire thoracolumbar spine.  The VA examinations 
throughout the appeal show that the Veteran continues to have 
motion in his lumbar spine although it has been significantly 
limited.  Moreover, the Veteran's refusal to perform forward 
flexion and extension movements of the lumbar spine at the April 
2010 examination do not suggest that ankylosis is present as the 
VA examiner indicated that ankylosis is not present.  As there 
has been no showing of ankylosis in this case, a rating higher 
may not be assigned under this code.  The most probative evidence 
on ankylosis is the medical evidence which specifically indicates 
that ankylosis is not found.

Finally, the rating criteria provide for separate ratings for 
neurologic and orthopedic manifestations.  See Note (1) of the 
General Rating Formula of Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a.  A separate rating for neurologic involvement of 
the bilateral lower extremities is not warranted.  The Board has 
considered the Veteran's June 2009 testimony and various written 
statements that his back pain radiates down into both of his 
legs, ankles, and feet.  However, the objective medical evidence 
fails to show any clinical evidence of radiculopathy in either 
leg or lower extremity sufficient to warrant a separate 
compensable rating per DC 8520.  In this respect, the neurologic 
findings at the 2009 and 2010 VA examinations were all completely 
normal with 5/5 strength in all of the lower extremity muscle 
groups, with intact sensation throughout, and symmetrical 
reflexes bilaterally.  No muscle atrophy, abnormal muscle tone or 
bulk, or joint dysfunction was present.  The 2009 and 2010 VA 
examiners each opined that there was no objective evidence of 
peripheral neuropathy or lumbar radiculopathy present.  An 
objective neurological deficit involving the right or left lower 
extremity is also not noted in the VA and private treatment 
records.  The Veteran is not competent to diagnose a neurological 
abnormality associated with the lumbar spine condition.  
Moreover, his statements even if they were found competent, 
credible, and probative, would be outweighed by the more 
probative medical evidence, which is based on neurological and 
other testing.  Accordingly, separate ratings for neurological 
manifestations in the lower extremities are not warranted for the 
entire period of time covered by this claim.  

The Board has considered the Veteran's statements regarding the 
difficulties presented by his cervical and lumbar spine 
disabilities.  At the Veteran's June 2009 hearing, he testified 
that his neck pains were so devastating that sometimes he could 
not get out of bed for one or two days.  He reported that he had 
limited motion of his head and neck, and that pain shoots from 
his neck to his shoulder, eye socket, up the back of his 
brainstem, across the forehead, and inside his ear drums.  He 
noted that he had been issued a back brace, a TENs unit, a 
heating pad, a number of creams with only temporary relief.  
Regarding his back pain, he stated that it radiated into his hips 
and down his legs, and into his ankles and feet.  He stated that 
he had pain from the top of his head all the way to his ankles 
and feet that was chronic, daily, and unpredictable.  The 
Veteran's girlfriend also testified that the pain has caused the 
Veteran to be extremely anti-social and somewhat reclusive.  She 
stated that when she is able to get him to go somewhere with her, 
he is anxious to get back home so he can lie down and get 
comfortable.  The Veteran also testified that his back and neck 
pain make it difficult for him to work.

The Veteran's testimony regarding his cervical spine and low back 
symptoms is considered credible, competent and probative and the 
Board does not doubt that the Veteran experiences discomfort and 
difficulty with respect to these disabilities.  However, as 
discussed in detail above, the medical evidence shows that the 
manifestations of condition do not meet the respective criteria 
for ratings higher than 30 percent for the cervical spine 
condition and 40 percent for the lumbar spine condition, for the 
entire period of time covered by this appeal.  The Board finds 
the VA medical examination reports highly probative as to the 
lack of objective neurologic impairment, and the ranges of motion 
that can be achieved, as well as the effect of pain and other 
factors on his range of motion.  The reports were based on 
physical examinations and provided sufficient information to 
allow the Board to apply the schedular criteria.  Accordingly, 
the Veteran's assertions that he is entitled to higher schedular 
ratings based on his symptoms, although competent, credible and 
probative, are outweighed by the VA medical examination reports.  
As such, higher evaluations are not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In 
this case, there has been no showing that the service-connected 
cervical and lumbar spine conditions result in an exceptional 
disability picture or such that the schedular criteria are 
inadequate.  The regular schedular standards contemplate the 
cervical spine and lumbar spine symptomatology shown in this 
case, as was discussed above.  Moreover, the assignment of the 30 
and 40 percent evaluations contemplate that there is commensurate 
industrial impairment.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular schedular 
standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).

IV. Effective Date

The Veteran seeks an earlier effective date for the grant of 
service connection for his cervical spine disorder.  To the 
extent that he contends that there was clear and unmistakable 
error (CUE) in the May 2005 RO rating determination which awarded 
service connection for his cervical spine disorder with an 
effective date of July 14, 2004, the Board notes that the rating 
decision is not final, as it is currently on appeal.  Therefore, 
it cannot be reviewed for CUE.  

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding, including decisions of service connection, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).  CUE is a special type of error; it is an 
error that the claimant alleges was made in a prior rating 
decision that the claimant did not appeal within the one-year 
time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 
5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  The Veteran filed 
a timely appeal of the May 2005 rating decision that granted 
service connection for his cervical spine disability and assigned 
the initial effective date which is the subject of this appeal.  
Hence, that decision did not become final and is not subject to a 
CUE determination.  See Best v. Brown, 10 Vet. App. 322 (1997).

Having found that there is no valid claim of CUE regarding the 
May 2005 rating decision; the Board has next considered whether 
the Veteran is entitled to an earlier effective date based on the 
general effective date regulations.  The assignment of effective 
dates of awards is generally governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for service 
connection or a claim reopened after final adjudication "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies this 
to mean that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened after 
final disallowance "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.  With a claim for service connection, the effective date 
of an award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service or (2) the date of 
receipt of claim or date entitlement arose, whichever is later.  
38 C.F.R. §3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication 
or action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a Veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought.  The Court has 
explicitly stated that the "mere presence" of a diagnosis of a 
specific disorder in a VA medical report "does not establish an 
intent on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

A review of the record indicates that the Veteran did not file a 
claim for service connection for a neck disability within one 
year after separation from service although he did file a claim 
for service connection for a back condition which was granted.  
See February 1981 rating decision.  In November 1982, he 
requested a higher rating for his service-connected back 
condition.  A claim for service connection for a neck disability 
was first received at the RO in February 1996.  Service 
connection was denied in a June 1996 rating decision and the 
Veteran was notified of the adverse determination and of his 
appellate rights in a letter sent in June 1996.  

In July 1996, the Veteran submitted a statement with the 
following:

I desire to amend my claim to include as service-
connected adjunct to my lower back injury (recently 
increased to 10 %) my neck which is very painful.  
The injury to my back has caused pain to radiate 
upward to both sides of my neck.  Request re-exam to 
determine eligibility to the claimed condition.  
Thank you for your help with this matter.

Nowhere in his submission did the Veteran express dissatisfaction 
with the RO's June 1996 decision and a desire to contest the 
result.  See 38 C.F.R. § 20.202.  Accordingly, the Veteran failed 
to submit a notice of disagreement (NOD) with the June 1996 
rating decision and the decision became final one year later.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The Board notes that the RO accepted the Veteran's July 1996 
statement as a submission for a reopened claim; however, the RO 
denied service connection in a January 1997 rating decision.  The 
Veteran was notified of the adverse determination and of his 
appellate rights in a letter sent in January 1997.  He submitted 
a notice of disagreement that was received by VA in June 1998.  
In a letter sent to the Veteran that same month, the RO explained 
that he had one year within which to file his notice of 
disagreement with the January 1997 rating decision and as the 
notice of disagreement was received outside of that one-year 
period, his June 1998 statement was untimely and was instead 
accepted as a claim for an increased rating for his service-
connected low back disorder.  Appellate rights were provided but 
the Veteran did not file a notice of disagreement.  The letter 
also stated that the Veteran could reopen his claim for service 
connection for the neck disorder by submitting new and material 
evidence within 60 days, but no later than one year of the date 
of the letter.  The Veteran did not respond to this letter within 
one year and the claim to reopen was therefore abandoned.  See 
38 C.F.R. § 3.158.  In July 1999, the RO received a claim 
pertaining only to the service-connected low back.  The Veteran 
was notified of the rating determination and of his appellate 
rights in a letter sent in November 1999.  He did not submit a 
notice of disagreement.  In June 2000, the RO received a letter 
from the Veteran which concerned VA's handling of his service-
connected back disorder.  In April 2002, he requested that his 
service-connected back disorder be re-evaluated.  The Veteran was 
notified of the rating determination and of his appellate rights 
in a letter sent in September 2002.  He did not submit a notice 
of disagreement.

On July 14, 2004, the RO received a statement from the Veteran 
that he was submitting additional medical evidence in support of 
his appeal.  A review of the record reflects that no issue was on 
appeal at that time.  The RO accepted this statement as a claim 
to reopen service connection for a cervical spine disorder and as 
an increased rating claim for the service-connected low back 
disorder. 

Based upon the record, the Board finds that an effective date 
earlier than July 14, 2004 for service connection for cervical 
spondylopathy and degenerative changes at C3-C4 is not warranted.  
Contrary to the Veteran's contentions, there is no evidence of a 
formal claim for service connection for a cervical spine 
disability, received prior to February 1996, nor is there any 
prior communication in the record that could be considered an 
informal claim for VA compensation for the same.  A prior 
application for VA compensation benefits received in July 1980 
only referenced service connection for a back disorder; no 
mention was made of neck pain or a neck disorder.  In addition, 
VA examinations of the spine in December 1980, December 1982 and 
January 1985 show the Veteran related all of his symptoms to his 
lower back.  The Board further finds that as timely notices of 
disagreement were not submitted in response to the June 1996 and 
January 1997 rating decisions, those decisions became final after 
one year.  

VA regulations provide that the effective date of an award of 
compensation based on a claim reopened after a final disallowance 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The Veteran's application to reopen the claim of service 
connection for a cervical spine disability was received on July 
14, 2004.  As noted above, the prior rating decisions issued in 
June 1996 and January 1997 are final and binding.  Between the 
issuance of the January 1997 rating decision and the claim to 
reopen received in July 2004, no written communication was 
received from the Veteran in which he indicated a desire to seek 
service connection for a neck disability (i.e., there was no 
formal or informal claim of service connection for a neck 
disability prior to the current effective date).  Therefore, the 
only effective date that he could have been assigned is July 14, 
2004-the date of the reopened claim.  In view of the foregoing, 
the Board finds no legal basis to award an earlier effective date 
in this case.  Therefore, the benefit sought on appeal must be 
denied.


ORDER

An initial disability rating in excess of 30 percent for cervical 
spondylopathy and degenerative changes at C3-C4 is denied.

A disability rating in excess of 40 percent for low back syndrome 
with herniated nucleus pulposus at L3-L4 is denied.

An effective date earlier than July 14, 2004, for the grant of 
service connection for cervical spondylopathy and degenerative 
changes at C3-C4, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

In a rating decision issued in February 2010, the RO denied 
service connection for a traumatic brain injury and peripheral 
neuropathy of the bilateral lower extremities.  The RO awarded 
service connection for anxiety disorder with a 10 percent rating, 
effective April 9, 2009.  In a statement received in March 2010, 
the Veteran expressed disagreement with the denial of service 
connection for the traumatic brain injury and peripheral 
neuropathy of the bilateral lower extremities, and also the 
initial rating assigned for the anxiety disorder.  The RO has not 
yet issued statements of the case (SOC) on these issues.  The 
failure to issue an SOC is a procedural defect requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC on the issues 
of issues of entitlement to service 
connection for a traumatic brain injury; 
entitlement to service connection for 
peripheral neuropathy of the bilateral lower 
extremities; and entitlement to a higher 
initial rating for an anxiety disorder.  
Advise him that a substantive appeal must be 
filed in order to perfect an appeal on these 
issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


